Recognition and supervision of suspended sentences, alternative sanctions and conditional sentences - Mutual recognition of judgments in criminal matters (debate)
The next item is the joint debate on the following reports on criminal matters and sentences:
by Mrs Esteves, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the initiative of the Federal Republic of Germany and of the French Republic with a view to adopting a Council framework decision on the recognition and supervision of suspended sentences, alternative sanctions and conditional sentences [06480/2007 - C6-0129/2007 - 2007/0807 (CNS)];
by Mr Varvitsiotis, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the draft Council framework decision on the application of the principle of mutual recognition to judgements in criminal matters imposing custodial sentences or measures involving deprivation of liberty for the purpose of their enforcement in the European Union [09688/2007 - C6-0209/2007 -.
Vice-President of the Commission. - Madam President, I support both initiatives, which are, in my view, complementary and which would both enable the greater social reintegration of persons sentenced either to a non-custodial sentence or to a custodial sentence in a Member State other than the one in which they habitually reside.
We also support initiatives such as these, which implement the principle of mutual recognition. The draft texts of both initiatives have evolved very much in the course of discussions in the Working Party on Cooperation in Criminal Matters. Many of Ms Esteves's and Mr Varvitsiotis' suggested amendments during the first parliamentary consultation have already been taken up during the course of the following discussions. I thank both rapporteurs for their interesting reports, and, in particular on the first initiative, Ms Esteves has carried out a very rigorous legal analysis of the German/French text. She has identified the main problems as being the different sanctions available in the Member States and the problem of how to operate mutual recognition when one's own system has no precise equivalent.
The other problem she, as rapporteur, has highlighted is that of how to deal with a breach of non-custodial conditions, and of which Member State - the issuing Member State or the executing Member State - should be responsible for imposing the sanction for that breach.
Some comments on some main amendments. I have a comment on Amendment 1 on the first report. The title will have to change on adoption, since conditional sentences have been removed from the scope. This is also relevant to a number of different amendments which refer to conditional sentences.
Amendment 12 relates to the definition of 'lawful place of residence'. This is currently under discussion in Council, as is the possibility of going to another Member State for work or study. I refer, in particular, also to Amendment 16. I can inform you that discussions of the text in Council are going very well, and the Portuguese Presidency hopes - with the full support of the Commission - for political agreement by the end of December 2007, before the end of the Portuguese Presidency.
On the second initiative, the initiative on the European Enforcement Order and transfer of sentenced persons, I welcome the second report by Mr Varvitsiotis, which states that issues raised by the European Parliament in the first report have largely been taken into consideration. This is correct: we took into consideration amendments and proposals by Parliament.
Concerning the sole amendment suggested by the rapporteur concerning the new Recital 2a, I fully share the substance of the statement that procedural rights in criminal proceedings are a very crucial element for ensuring mutual confidence among Member States, and I also agree that it is highly regrettable that this instrument on procedural rights was not adopted, despite the support from Parliament and despite our efforts to make possible an agreement on procedural rights. This, unfortunately, was not possible.
rapporteur. - (PT) Madam President, Commissioner, I must firstly thank the Members who worked very closely with me on the Committee on Civil Liberties, Justice and Home Affairs and who helped me with their critical contributions, in particular Mr Guardans, Mr Demetriou and, last but definitely not least, Mr Correia. We all greatly miss Mr Correia who was a Member of the Socialist Group in the European Parliament and a fellow Portuguese Member. He died after having helped me with this report. I think that the best tribute I can pay him is a kind of public promise that I will try, through my presence in the European Parliament, to help realise his ideas on Europe as a project of ambition and vision and as a giant capable of bringing its culture of rights to the world. It is this tribute that I want to pay, here today, to our friend and colleague, Mr Fausto Correia.
I should like to briefly summarise the issues raised by this report. I must firstly stress that this report, like all other reports, is an open report: open to seeking and finding the best solutions. There are two fundamental benefits to this initiative by France and Germany, as underlined by the Commissioner. The first is that, by encouraging the recognition and supervision of alternative measures to prison sentences, we are promoting a political culture which will make the courts more likely to apply these measures. We are promoting the humanisation of criminal law in the Member States and the quality of European criminal law. The second benefit concerns the fact that this initiative will help to make criminal law increasingly European in terms of being more harmonised and less feudalised within the European space.
In reality, European integration, which took a fundamental step forward in the recent Treaty on which agreement was reached in Lisbon last weekend, is at a level which criminal law in the European space has not yet been able to match. It is essential that we increasingly promote a culture not just of mutual recognition, but also of harmonisation in criminal law in terms of the design of sentences, their method of enforcement, the relationship between offenders and society and even greater equivalence between the substantive and procedural criminal laws of Member States.
Article 6 of the Treaty on European Union, by referring to a set of fundamental principles forming the common principles of the European Union, clearly shows that this only makes sense if we increasingly have European criminal laws. Most of these principles are protected by criminal legislation. Specifically on this report, I should like to make just two or three comments which I regard as fundamental. Firstly, Parliament's contribution has particularly underlined the need for the distribution of powers between the issuing State and the executing State. There is a clear logic to the State which exercises a given power applying its own laws thereto. Secondly, there is the principle that refusal is the exception, so that the future framework decision can be as effective as possible. Thirdly, there is the logic according to which it is impossible to adapt the nature of measures, otherwise the principle of strict penal legality will be called into question. Finally, there is also a need to safeguard the principle of hearing defendants in cases involving the revocation of a suspended sentence or the imposition of a conditional sentence.
I will end, Madam President, by saying that all this progress in European criminal law will, despite everything, soon seem very limited to us. Europe will only be achieved as a project when we can establish anthropocentric and cosmopolitan laws, which must include criminal laws that are more harmonised and less divided by borders.
rapporteur. - (EL) Madam President, I should like to begin by turning my thoughts respectfully to our late fellow Member, Mr Correia, who contributed substantially to the compilation of the correct and comprehensive report cited by the Vice-President of the Commission.
I should like to point out that the topic we are discussing today has a very long history. It began in 1983with a Council of Europe convention, which was accepted by all the Member States. However, the convention stipulated that a prisoner could be transferred from one country to another only with the prisoner's consent. The convention was therefore ineffective. A second convention was drawn up stipulating that the consent of the prisoner was not required, but this convention was not signed by all the Member States of the Council of Europe, and thus the attempt foundered.
On the new initiative of three EU Member States - Austria, Finland and Sweden - a draft was submitted, which was properly prepared by the Council and issued as a framework convention. What does this framework decision provide? It provides that a sentenced citizen of an EU Member State must be transferred to the Member State of which he is a national or in which he has his permanent residence or all his interests. This is very reasonable because we can see that rehabilitating him will become much easier when he comes out of prison: someone transferred to the Member State of their nationality will have much easier access to the language, and their friends and relatives, and will be in a familiar environment.
This report, as you will recall, Madam President, was approved in June 2006 by a large majority in Parliament. Unfortunately, it met with a bureaucratic response from Poland, which, by various procedural ploys, delayed the implementation of this framework decision. We thus find ourselves in the midst of renewed deliberation. Fortunately, with a concession to Poland's demands, the problem has finally been solved satisfactorily.
However, let me point out, Madam President, that if we think like this, talk of a united Europe is impossible. We cannot speak of a European consensus when each Member State, for its own petty reasons, undermines such a sound measure. In such cases, what sort of united Europe are we talking about?
I should like to underline that the Constitutional Treaty presented two days ago by the Prime Minister of Portugal fortunately provides for an augmented majority in this area, too, so the veto will finally be lifted.
To conclude, let me thank the Vice-President of the Commission, Mr Frattini, for his contribution, and express the wish that, after 25 years, this well-conceived initiative will finally become a reality as soon as possible.
on behalf of the PPE-DE Group. - (EL) Madam President, freedom, security and justice are three words we keep hearing in the EU. They are the three components of the Hague Programme that, in combination and individually, were invoked to serve all the Member States of the Union.
The principle of mutual recognition and enforcement of court judgments, which eight years ago, in 1999, was described by the European Council in Tampere as the cornerstone of judicial cooperation, is making no progress. The few steps needed to implement this principle are being taken very slowly. Mr Varvitsiotis has correctly identified and dealt with the root cause of the problem: the individual, nationalist positions held by various states. The Council Framework Decision on the recognition and enforcement of judgments in criminal matters involving deprivation of liberty issued in other EU Member States is the subject of Mr Varvitsiotis' report. The decision proves how slow and sporadic the action has been in creating an area of freedom, security and justice because this decision is only one of many measures that should have already been taken, and because it took such a long time to prepare.
In any case, we welcome the completion of the deliberation procedure and the adoption of a common position on the issue of recognising court judgments in criminal matters.
Mr Varvitsiotis deserves praise for his contribution to the favourable outcome of the proposal, which we have adopted and shall be voting in favour of.
The recognition and supervision of suspended sentences, alternative sanctions and conditional sentences, the subject of Mrs Esteves' report, is certainly another step among the many that must be taken to implement the principle of mutual recognition and enforcement of court judgments.
The Franco-German proposal seeks to reintegrate sentenced persons into society. It proposes to allow them to serve, in their Member State of residence, suspended sentences, alternative sanctions and conditional sentences imposed by the courts of other Member States.
The rapporteur has done excellent work and I congratulate her. However, I believe the definition given for 'lawful and ordinary residence' is incorrect. Furthermore, the use of the word 'unacceptable' for violation of human rights is unnecessary, because there are no acceptable violations. I understand, however, that there is a problem in the translation of these two terms, and I therefore call on Mrs Esteves to make the necessary verbal amendments so that the text can be rendered correctly in all languages.
on behalf of the PSE Group. - (PL) Madam President, Commissioner, the European Union is not simply a common economic area. The European dimension must also be understood now in terms of intensive political and legal integration within the Union.
The Union is an example of a political organisation bringing together the interests of individual Member States within the framework of a developing cosmopolitan legal system. A number of the criminal law provisions of Member States are still at an initial stage of harmonisation. Nonetheless, we should rejoice at the fact that relations between Member States are characterised by trust in each other's legal systems. This facilitates cooperation and makes it possible for the executing State to recognise a decision taken by authorities in the issuing State.
It should be noted that the humanisation of criminal law permeates through to the European legal system. The latter is of course based on the value of the fundamental entity, namely the human being. European policy should be consistent in every respect as regards handing down and enforcing sentences and the general links between convicted persons and society. Making it easier to impose alternative punishments will help to promote a humanitarian approach to criminal law and sentencing, and consequently to European law. Particular attention must be paid to the convicted person's right and opportunity to be reintegrated into society. A wider range of alternative sentences replacing custodial sentences should be considered. It is important to bear in mind that according to international standards the status of a convicted person is the basis for assessing the extent to which the judicial system of every political community may be deemed to be civilised.
Consequently, the framework decisions on enhanced cooperation in the area of criminal law presented today are worthy of support. After all, the ongoing harmonisation of criminal law provisions across the Member States is a fundamental condition for the creation of a European area of freedom, security and justice.
Madam President, I would like to focus on one aspect of what is being proposed. It is evident that the raison d'être for this particular legislation is a humanitarian basis. If one looks at why a judgment given in one particular country can be enforced in another with regard to the criminal and penal sentences, one appreciates that, basically, what we are doing is making life for the person who has been convicted a better one: being closer, perhaps, to his family, being closer, perhaps, to his place of origin.
In fact I am surprised that, whilst we are taking this legislation from a humanitarian point of view, one of the criteria that is absent when it comes to transferring a person from serving a sentence in one particular state to another is, in my view, the humanitarian aspect. We are basing the criteria, basically, on nationality, citizenship or legal permanent residence. On the other hand, we do talk about, as a proposal and counterproposal, 'close links', but the humanitarian aspect as a criterion in itself is absent.
Let us take a particular case, for instance: it would not be possible for a person who is not a citizen of an EU country serving imprisonment in an EU country to serve closer to his homeland, because this aspect - the humanitarian criterion - has been left out.
The debate is closed.
The vote will take place tomorrow.